             Case 1:19-cv-00854-DAD-GSA Document 25 Filed 01/27/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   KAREEM J. HOWELL,                                          1:19-cv-00854-DAD-GSA-PC
12                   Plaintiff,                                 ORDER FOR DEFENDANT PATTERSON,
                                                                MOLINA, AND FINLEY TO RESPOND TO
13          vs.                                                 PLAINTIFF'S NOTICE OF VOLUNTARY
                                                                DISMISSAL OF CERTAIN CLAIMS,
14   DO CANTO, et al.,                                          WITHIN TWENTY (20) DAYS
                                                                (Doc. 24)
15                   Defendants.
16

17

18            Kareem J. Howell (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
19   with this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint
20   commencing this action on June 19, 2019. (ECF No. 1.) This case now proceeds against
21   defendant M. Do Canto for retaliation in violation of the First Amendment.1
22            On January 25, 2021, Plaintiff filed a notice of voluntary dismissal of this case. (ECF
23   No. 24.) Federal Rule of Civil Procedure 41(a) “allows plaintiffs voluntarily to dismiss some or
24   all of their claims against some or all defendants.” Romoland Sch. Dist. v. Inland Empire Energy
25   Ctr., LLC, 548 F.3d 738, 748 (9th Cir. 2008). Where a defendant has served an answer or a
26   motion for summary judgment but has not signed a stipulation to dismiss, a plaintiff’s volunta r y
27

28                     1   On October 14, 2020, the court dismissed all other claims and defendants, based on Plaintiff’s
     failure to state a claim. (ECF No. 15.)

                                                               1
            Case 1:19-cv-00854-DAD-GSA Document 25 Filed 01/27/21 Page 2 of 2



 1   dismissal must be effected through Rule of Civil Procedure 41(a)(2). See Fed. R. Civ. P. 41(a);
 2   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1999). Rule 41(a)(2) provides in pertinent
 3   part: “Except as provided in Rule 41(a)(1), an action may be dismissed at the plaintiff’s request
 4   only by court order, on terms that the court considers proper. . . . Unless the order states
 5   otherwise, a dismissal under this paragraph (2) is without prejudice.” Fed. R. Civ. P. 41(a)(2);
 6   Hargis v. Foster, 312 F.3d 404, 412 (9th Cir. 2003). “A district court should grant a motion for
 7   voluntary dismissal under Rule 41(a)(2) unless a defendant can show that it will suffer some
 8   plain legal prejudice as a result.” Smith v. Lenches, 263 F.3d 972, 975 (9th Cir. 2001).
 9           In this case, defendant Do Canto filed an answer on January 4, 2021. (ECF No. 20.)
10   Therefore, defendant Do Canto shall be required to file a response to Plaintiff’s notice of
11   voluntary dismissal indicating whether he will suffer some plain legal prejudice as a result of the
12   dismissal.
13           Accordingly, IT IS HEREBY ORDERED that within twenty (20) days of the date of
14   service of this order, defendant Do Canto shall respond in writing to Plaintiff's notice of volunta r y
15   dismissal, indicating whether he will suffer some plain legal prejudice as a result of the dismissa l.
16
     IT IS SO ORDERED.
17

18       Dated:     January 27, 2021                                /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28


                                                       2
